Citation Nr: 1029497	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-33 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the inclusion of child support payments as countable 
income for purposes of calculating nonservice connected pension 
amounts was proper.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for thyrotoxicosis, claimed 
as hypothyroidism.

4.  Entitlement to service connection for vision problems, to 
include blurred vision.

5.  Entitlement to service connection for myasthenia gravis.

6.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1990 to April 1991.  She had additional service as 
a member of the Reserves.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision and a December 
2005 administrative decision by the Waco, Texas, Regional Office 
(RO) of the United States Department of Veterans Affairs.  The 
December 2004 decision denied service connection for 
thyrotoxicosis, hypertension, vision problems, myasthenia gravis, 
and a skin rash.  

The December 2005 decision implemented a reduction in the 
nonservice connected pension rate.  The Veteran appealed both the 
application of a special "combined" maximum annual pension rate 
(MAPR) and the inclusion of child support payments to her as 
countable.  However, the RO never in fact applied the combined 
MAPR to the Veteran; the notice letter to her was in error when 
referring to that portion of the action.  Because the decision 
was not actually implemented and final, there can be no 
disagreement with it, and hence there is no appeal.  The RO did 
recalculate the pension amount based on the Veteran's receipt of 
child support payments, and the Veteran did disagree with that 
final action.  The propriety of the inclusion of child support as 
countable income remains on appeal, and the issues have been 
recharacterized to reflect this.

The Veteran requested a personal hearing before a Veterans Law 
Judge at the Board's Washington, DC, offices; such was scheduled 
for July 2010.  The Veteran failed to report for the hearing 
without explanation or a request to reschedule.  The hearing 
request is considered withdrawn.  38 C.F.R. § 20.702(d).

The issue of service connection for a psychiatric 
disability, claimed as nervousness, has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of service connection are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Inclusion of child support payments as countable income would 
work a hardship upon the Veteran.


CONCLUSION OF LAW

Inclusion of child support payments as countable income for 
purposes of calculating nonservice connected pension amounts was 
not proper.  38 U.S.C.A. §§ 1521(h)(1); 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.23(d)(4) and (6), 3.102 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   
With regard to the issue of countable income for pension 
purposes, the Board is granting in full the benefit sought on 
appeal.  Accordingly, any error which may have been committed 
with respect to either the duty to notify or the duty to assist 
was harmless and will not be further discussed.  
II.  Countable Income for Pension Purposes

A.  Background

All monetary amounts referred to are taken from the VA Improved 
Disability Pension Rate Table effective December 1, 2004.  This 
was the rate table in effect at the time of the RO action.

In February 2005 rating decisions, the RO granted entitlement to 
nonservice connected pension benefits for the Veteran, effective 
from February 2004.  The amount was $1398.00 a month, based on a 
MAPR of $16,777.00.  ($13,309.00 for a Veteran plus one 
dependent, plus $1,734.00 each for two additional children.)  The 
notice letters informed the Veteran of the need to notify VA of 
any change in the status of her dependents.

In May 2005 correspondence, the Veteran informed VA that she was 
married to Mr. GTA as of May [redacted], 2005.  VA corporate records 
confirmed that Mr. GTA was also a Veteran, and that he was also 
in receipt of nonservice connected benefits, and was eligible to 
receive compensation benefits at the 10 percent level.  VA was 
also informed that the Veteran received $300.00 a month in child 
support payments from her former common law husband.  

In October 2005, VA informed the Veteran that the law requires 
application of a special combined pension rate for married 
Veterans, and that child support payments are countable income 
for determining the amount of the combined pension.  VA proposed 
to reduce the Veteran's pension from beginning June 1, 2005, the 
first day of the month following her marriage.  The new proposed 
amount was $1,242.00 for the household, based on a MAPR of 
$18,511.00 ($13,309.00 for two Veterans married to each other 
(the "combined" rate), plus $1,734.00 for each of 3 children), 
less $3,600.00 in additional countable income from child support.  
She was given 60 days to respond to the proposal.

In November 2005, the Veteran submitted a statement indicating 
that she had relied on guidance from a VA counselor, who informed 
her that her benefits would not change upon being married.  She 
was told she would be entitled to additional benefits.  She 
stated that the reduction in pension amount was causing extreme 
hardship.  She also argued that her child support payment should 
not be counted as income, as it benefited the children, and not 
her.  

In December 2005, VA implemented a reduction in the pension 
benefit.  It was not, however, the same reduction which had been 
proposed.  The combined MAPR was not applied; the RO instead 
elected to pay Mr. GTA his compensation benefit, and so the 
combined MAPR, for two Veterans in receipt of nonservice 
connected pension benefits married to each other, was no longer 
applicable.  The MAPR applied to the case was again the rate for 
a Veteran with one dependent, Mr. GTA. The basic annual rate was 
$13,309.00.  Allowances for the Veteran's three dependent 
children were then added, at $1,734.00 each, for a total MAPR of 
$18,511.  The yearly income from the child support ($3600.00) and 
from Mr. GTA's VA compensation ($1,296) was then subtracted.  The 
monthly pension level was $1,134.00, effective from June 1, 2005.

The Veteran disagreed with this action and perfected her appeal 
in November 2006.

B.  Analysis

MAPR are set by law and regulation.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23.  The MAPR represents the maximum yearly amount 
VA will pay to a Veteran as a nonservice connected pension, to 
provide a minimum subsistence level income.  Because the 
nonservice connected pension is designed to ensure only that a 
qualifying Veteran does not fall below a certain income level for 
the year, VA reduces the amount paid by whatever amount the 
Veteran receives in income from other sources.  38 C.F.R. 
§ 3.23(b).

Income which is countable against the Veteran includes the 
Veteran's annual income, the annual income of the Veteran's 
dependent spouse, and the annual income of each child of the 
Veteran in the Veteran's custody or to whose support the Veteran 
is contributing , as long as that child's income is reasonably 
available to the Veteran.  38 C.F.R. § 3.23(d)(4).
A child's income is considered "reasonably available" to the 
Veteran when it can be readily applied to meet expenses necessary 
for reasonable family maintenance.  38 C.F.R. § 3.23(d)(6).  It 
is presumed that a child's income is available to the Veteran, 
though this is rebuttable.  38 C.F.R. § 3.23(d)(4).

A child's income may be excluded from countable income to avoid 
hardship on the Veteran.  38 C.F.R. § 3.23(d)(4).  A hardship 
exists when annual expenses necessary for reasonable family 
maintenance exceed the sum of countable annual income plus VA 
pension entitlement.  "Expenses necessary for reasonable family 
maintenance" include expenses for basic necessities (such as 
food, clothing, shelter, etc. ) and other expenses, determined on 
a case-by-case basis, which are necessary to support a reasonable 
quality of life.  38 C.F.R. § 3.23(d)(6).

The Veteran has submitted a summary of her household's monthly 
expenses, with supporting documentation of such where possible.  
These include rent, food, utilities, transportation, child care, 
clothing, and toiletries/personal needs, totaling $3,014.00 per 
month, or $36,168.00 annually.  Claimed expenses for recreation 
and leisure ($80.00 a month, $960.00 a year) are not considered 
necessary for reasonable family maintenance.

The annual expenses for reasonable family maintenance 
($36,168.00) are nearly double the sum of the Veteran's household 
income plus her pension entitlement ($18,511.00).  A hardship 
clearly exists.

Accordingly, the income from child support should properly be 
excluded from the Veteran's countable income for purposes of 
calculating nonservice connected pension entitlement.

Moreover, it appears that a greater benefit would fall to 
the Veteran if her husband's benefit were not paid as 
disability compensation.  It is unclear from the record 
why the RO elected to switch him from nonservice connected 
pension to service connected compensation, but the option 
of electing application of the MAPR for two Veterans in 
receipt of pension should be explored further.  It appears 
the effect would be to reduce countable income and raise 
monthly pension entitlement.


ORDER

The exclusion of child support payments from countable income for 
purposes of calculating nonservice connected pension amounts is 
granted.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The RO has considered the Veteran's claims as being for various 
manifestations of an undiagnosed illness related to her service 
in Southwest Asia during the Operations Desert Shield and Desert 
Storm.  However, the Veteran has clarified that she understands 
that such a theory is inapplicable where, as here, there are 
clinically diagnosed diseases.  She continues to argue, however, 
that her various disabilities are directly related to her 
exposure to various environmental hazards and inoculations during 
her Gulf War service.  

This aspect of her claims has not been properly developed or 
considered, and hence remand is required.

The September 2004 VA examiners did not offer opinions as to 
whether any diagnosed condition is at least as likely as not 
related to the Veteran's various chemical and pollutant exposures 
in the Persian Gulf area, and hence they are not adequate for 
adjudication purposes.

Further, many of the Veteran's claims appear inextricably 
intertwined, particularly hypertension and vision problems.  Both 
are identified as manifestations of other claimed conditions, 
such as myasthenia gravis, or as potentially related to treatment 
for such conditions.  Those claims cannot therefore be resolved 
until the question of service connection for the underlying 
disease is answered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the VA medical center at Dallas, Texas, and 
all associated clinics, as well as any other 
VA facility identified in the record or by 
the Veteran.

2.  Schedule the Veteran for a VA skin 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current skin 
conditions, and should opine as to whether 
any such condition is at least as likely as 
not related to exposure to environmental 
hazards or inoculations in service, or is in 
any way related to military service.  A full 
and complete rationale for all opinions 
expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Schedule the Veteran for a VA endocrine 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should opine as to whether any 
currently diagnosed thyroid condition is at 
least as likely as not related to exposure to 
environmental hazards or inoculations in 
service, or is in any way related to military 
service.  A full and complete rationale for 
all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a VA 
hypertension examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should state 
whether a diagnosis of hypertension is 
warranted, or was warranted at any point, and 
if so whether it is at least as likely as not 
that such was related to exposure to 
environmental hazards or inoculations in 
service, or is in any way related to military 
service.  The examiner must comment on the 
relationship between any diagnosed 
hypertension and other diagnosed medical 
conditions.  A full and complete rationale 
for all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Schedule the Veteran for a VA eye 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify any current eye 
disability, and opine as to whether any such 
is at least as likely as not related to 
exposure to environmental hazards or 
inoculations in service, or is in any way 
related to military service.  The examiner 
must comment on the relationship between any 
diagnosed eye disability and symptomatology 
(to include blurriness) and other diagnosed 
medical conditions.  A full and complete 
rationale for all opinions expressed is 
required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

6.  Schedule the Veteran for a VA 
neurological examination, or other 
examination appropriate to evaluation of 
myasthenia gravis.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should opine as to whether it is 
at least as likely as not that myasthenia 
gravis is related to exposure to 
environmental hazards or inoculations in 
service, or is in any way related to military 
service.  A full and complete rationale for 
all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

7.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If any of the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


